Citation Nr: 9922914	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
November 1989 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO denied service connection for sarcoidosis and a 
bilateral knee disorder, and denied non-service-connected 
pension benefits.  The veteran appealed the issues involving 
entitlement to service connection and requested a hearing 
before a member of the Board at the RO.  In a January 1998 
statement, the veteran indicated that she no longer wanted 
any type of hearing.

In a January 1996 statement, the veteran raised the issues of 
entitlement to service connection for hearing loss, dental 
problems, and disability characterized as abnormal PAP, 
colposcopy and cryosurgery.  By rating action of October 
1997, the RO granted service connection for bilateral 
patellar femoral pain syndrome, rated noncompensably 
disabling, and denied service connection for hearing loss, 
dental injury and an abnormal PAP, colposcopy and 
cryosurgery.  The veteran filed a Notice of Disagreement 
(NOD) with the October 1997 assignment of a noncompensable 
evaluation for the service-connected knee disability.  A 
Statement of the Case (SOC) was issued, but the veteran did 
not thereafter file a substantive appeal.  Consequently, the 
issue of evaluation of bilateral patellar femoral pain 
syndrome is not before the Board for appellate consideration 
at this time.  38 C.F.R. § 20.200 (1998).  


FINDING OF FACT

No competent medical evidence has been presented to show that 
sarcoidosis is attributable to the veteran's military 
service.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for sarcoidosis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1998).  Service incurrence or 
aggravation for certain disabilities, such as sarcoidosis, 
will be presumed if manifest to a compensable level within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  Service connection may also be granted for 
disability which is proximately due to or the result of 
already service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998).  Secondary service connection may also be 
established for additional disability resulting from 
aggravation by a service-connected condition.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
sarcoidosis.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  Id.  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Id.  Generally, in order for a claim 
of service connection to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for 
sarcoidosis is not well grounded.  The veteran's service 
medical records are negative for any findings of sarcoidosis.  
The veteran reported that while she was stationed in Germany 
during the Gulf War, her duties consisted of handling all 
incoming and outgoing mail for the soldiers who were in Saudi 
Arabia.  She contends that the duffel bags and other items 
had sand on them from the desert.  She stated that when she 
was first diagnosed with sarcoidosis in 1994, she was asked 
whether she had spent time in any desert or around any sand 
that might have resulted in contact with foreign insects.

Post-service treatment records reflect that the veteran was 
diagnosed with sarcoidosis in 1994.  A biopsy in July 1994 
resulted in differential diagnoses including, among other 
things, sarcoidosis, granuloma secondary to previous trauma.  
No foreign material was noted at that time.  Recorded 
clinical data from the Dermatology Clinic at the University 
of Pittsburgh Medical Center in August 1994 noted a most 
likely diagnosis of sarcoid based on the veteran's pulmonary 
symptoms.  It was indicated that other diagnoses could 
include syphilis or a foreign body reaction.  A parenthetical 
statement was made which raised a question as to a possible 
relationship to Desert Storm in 1991.  A subsequent chest x-
ray showed findings compatible with sarcoidosis, including 
diffuse reticular nodular interstitial process with mild 
upper lung distribution of unknown chronicity.

At a VA general medical examination in February 1996, the 
veteran reported a history of chest pain, night sweats, dry 
cough and skin rash after her discharge from service.  A 
biopsy confirmed a diagnosis of sarcoidosis.  The diagnostic 
impression was sarcoidosis with possible pulmonary 
involvement.

During an August 1998 VA examination of the veteran's 
service-connected bilateral knee disorder, the VA examiner 
noted that the veteran had a history of sarcoidosis but was 
not then taking any medication for that disorder.  It was 
also indicated that the veteran had no constitutional 
symptoms, chills, sweats, myalgia or polyarthralgia 
associated with her history of sarcoidosis.  The veteran 
denied pulmonary complaints for the previous couple of years.  
The VA physician specifically commented that the veteran had 
no systemic symptomatology with respect to her sarcoidosis 
and he did not think that her knee pain was related to her 
sarcoidosis.

In summary, the claims folder contains evidence of a 
diagnosis of sarcoidosis as early as 1994, at least as one of 
several possible differential diagnoses.  (Sarcoidosis was 
more definitively diagnosed in 1996 following a biopsy.)  
However, the veteran has not presented medical nexus evidence 
that links diagnosed sarcoidosis to military service or to 
continued symptoms since service.  (The August 1994 
statement, where an examiner parenthetically raised a 
question of a possible relationship to Desert Storm, appears 
to be no more than conjecture without any definite medical 
basis, and even then it is not clear from the context of the 
statement that this reference was to sarcoidosis.  In fact, 
the statement appears immediately after another suggested 
diagnosis-a foreign body reaction, which suggests that the 
examiner was not actually referring to sarcoidosis.)  
Additionally, no medical evidence has been presented to link 
any such disability to an already service-connected 
disability.  (Service connection is in effect for bilateral 
patellofemoral pain syndrome.)  Also, no evidence has been 
presented that tends to show that sarcoidosis was manifested 
to a compensable degree within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Consequently, the Board concludes that the third prong of 
Caluza, which requires nexus evidence has not been met and 
the claim is, therefore, not well grounded.

Although the veteran's representative has argued that an 
opinion from a medical expert is required in order to 
adequately address the medical questions presented by this 
case, 38 U.S.C.A. § 7109 (West 1991), the Board finds that 
such an opinion is not required.  This is so because the 
claim is not well grounded, which means that questions as to 
the merits of the underlying claim, including associated 
medical inquiries suggested by the facts for or against the 
claim, are not before the Board.  In short, the Board does 
not have jurisdiction to proceed to further evidentiary 
development.  Epps v. Gober, 126 F. 3d. 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998); Boeck v. Brown, 
6 Vet. App. 14 (1993).  


ORDER

Service connection for sarcoidosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

